Laws 1762, ch. 5, gives to the County Court very great powers over the interests of orphans and the conduct of guardians, and does not, like the statute of 23 Henry VI., ch. 10, declare all other bonds to be void that are not taken agreeably to its provisions. This action might, therefore, probably be sustained, were it not for the other objection which the case *Page 36 
presents. Every plaintiff must sue either in his natural or corporate capacity. It cannot be pretended here that the (41)  plaintiffs sue in either. As to the first, it is sufficient to observe that their individual names are not inserted in the writ or declaration; as to the latter, although they sue as justices, etc., yet they have never been created a corporation, by that name to sue or be sued, grant or receive, by its corporate name, and do all other acts as natural persons may. 1 Bl. Com., 476. Judgment for the defendant.